                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION


DARRON LAVON SMILEY,                            )
                                                )
               Petitioner,                      )
                                                )
v.                                              ) CIVIL ACTION NO. 2:19-CV-99-WHA
                                                ) (wo)
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )


                                             ORDER

       This case is before the court on the Recommendation of the Magistrate Judge (Doc. #4)

and the Petitioner’s Objection thereto (Doc. #5).

       Following an independent evaluation and de novo review of the file in this case, the court

finds the objection to be without merit and due to be overruled.

       Petitioner Smiley filed a pro se motion under 28 U.S.C. § 2255 challenging his 2007

conviction for possession of a firearm by a convicted felon. The Magistrate Judge recommended

dismissal of Smiley’s § 2255 motion as successive, without having received permission from the

appellate court to file a second or successive petition. Doc. #4.

       Smiley previously attacked the same conviction in a § 2255 motion filed in 2008. See

Civil Action No. 2:08cv690-MEF. On September 30, 2008, this court entered a judgment

denying that § 2255 motion and dismissing the action with prejudice. Civil Action No.

2:08cv690-MEF at Doc. #8. In the present § 2255 motion, which was filed on January 26, 2019,

Smiley appears to challenge the adequacy of the legal representation he received from counsel in

his criminal proceedings in this court.
       In his Objection to the Magistrate Judge’s Recommendation Smiley appears to argue that

this case is not successive because he was unable to make a challenge to his 2007 conviction

until the Alabama Court of Appeals issued an opinion in Peake v. State, 196 So. 3d 1249 (Ala.

Crim. App. 2015). Peake involved a state conviction for manslaughter by vehicle that was

reversed on a deprivation of the right to counsel issue. Smiley, however, was represented by

counsel in his criminal proceedings in this court. The outcome in Peake would have no effect on

Smiley’s federal case. Also, because Peake involved a different defendant, the reversal of

Peake’s conviction would not have an effect on the enhancement of Smiley’s federal sentence.

       Accordingly, the objection is OVERRULED, the court ADOPTS the Recommendation of

the Magistrate Judge, and it is hereby

       ORDERED that petition is DISMISSED with prejudice as successive.

       Done this 4th day of March, 2019.



                                            /s/ W. Harold Albritton
                                            W. HAROLD ALBRITTON
                                            SENIOR UNTIED STATE DISTRICT JUDGE
